Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on June 06, 2021 in which claims 1, 7, and 10 have been amended, and claims 14 and 15 have been canceled. Claims 1-13 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2017/0134943) in view of Yank et al. (US 2018/0063788).
Regarding claims 1, 2, 7, 10, , and 13, Min teaches a wireless device for handling wake-up signaling, wherein the wireless device is configured to: receive a wake-up signal comprising wake-up information and authentication information (i.e., LP-WUR receives wake-up signal [0011], and verify ID of the receiver from the wake up signal for the intended receiver [0031], [0057]); determine whether the wake-up signal is intended for the wireless device based on the wake-up information (i.e., a wake-up preamble 210 (indicating that this is a wake-up message), a receiver ID 215 (so that the wireless device may determine that it is the intended recipient of the frame 200), optional length 220 and data fields, and a frame check sequence (FCS) 230 (for error checking [0032]; 
Yang does not specifically teach a wake-up signal comprising wake-up information and authentication information. However, the preceding limitation is known in the art of communications. Yang teaches that the first station includes a processor, 
Regarding claims 3, 9, 12, Min in view of Yang further teaches all the limitations above. Min further teaches upon determining that the wake-up signal is intended for the wireless device, interface circuitry is further configured to initiate wake-up of the processing circuitry before forwarding the authentication information to the processing circuitry ([0014], [0048]).        
Regarding claim 4, Min in view of Yang further teaches all the limitations above. Min further teaches the processing circuitry comprises a microprocessor unit configured to initiate wake-up of the radio circuitry (LP-WUR wakes up the transceiver [0011]).  
Regarding claim 5, Min in view of Yang further teaches all the limitations above. Min further teaches the processing circuitry comprises a Secure Cryptoprocessor 
Regarding claim 6, Min in view of Yang further teaches all the limitations above. Min further teaches the interface circuitry is configured to wake-up the processing circuitry over a communications interface between the interface circuitry and the processing circuitry ([0011], [0013]-[0014]).  
Regarding claims 8, 11, Min in view of Yang further teaches all the limitations above. Yang further teaches upon determining that the wake-up signal is intended for the wireless device, forwarding the authentication information from interface circuitry to processing circuitry comprised in the wireless device for initiating wake-up of radio circuitry comprised in the wireless device in order to use the wake p signal and the message integrated code to verify when to transmit a second frame to the access point (AP) ([0011], [0058], [0060]-[0062]).   
Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Min does not disclose two steps process (such as whether the wake-up signal is intended for WD and whether the wake-up signal is authentic) prior to initiate wake-up of radio circuitry of wireless device. However, the Examiner disagrees with the preceding assertion. The Examiner maintains that Min discloses the two steps process cited in the arguments wherein Min discloses a wake-up preamble 210 (indicating that this is a wake-up message), a receiver ID 215 (so that 
To improve upon the system of Min, the introduces Yang wherein Yang discloses Verifying the authenticity of a wake-up signal prior to wake-up the communication device to avoid fake wake-up signal.
Examiner's note: Examiner has cited figures, particular columns, line numbers and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Conclusion         
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEAN A GELIN/Primary Examiner, Art Unit 2643